Title: To John Adams from Benjamin Stoddert, 19 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 19 June 1799.

I have not heard of the Arrival of the George Washington, Capt Fletcher, at Newport—but not doubting, that she is now there, and that she must be ready to sail by the time orders arrive; I shall this Day send on Capt Perrys Fletchers Instructions to proceed on a cruise keeping near the Coast, as far as the River St. Marys—And from thence to the Havanna—To wait three or four weeks in the vicinity of Cuba, and assist Capt Perry commanding on that Station, in any enterprize, and then to return to the United States, taking under Convoy, all the homeward bound American Vessels. And to cruise on his return, progressing slowly from St. Marys River to Newport.
This is a dull Vessel—not fit to chase French Privateers. But will do to convoy—and to cruise on the coast, where I believe there is not much danger of French Privateers appearing—Yet to quiet the apprehensions, particularly of the Southern States, it seems necessary we should have some Vessels on the coast.
Barry, will also make a cruise as far as St. Marys and back again, before he is sent on more important service. He will I hope sail in six Days.
I have the honor to be / with the highest respect &  / esteem sir Yr. most Obed / servt.

Ben Stoddert